Order, Supreme Court, New York County (Fern Fisher-Brandveen, J.) entered January 26, 1995, which denied plaintiff’s motion for summary judgment, unanimously affirmed, without costs.
The IAS Court correctly found that the lease and amendments, read and examined together, are ambiguous as to whether or not "Landlord’s costs which were incurred in connection with this occupancy” include landlord’s broker’s fee obligations. Denial of summary judgment was therefore proper. Concur—Milonas, J. P., Ellerin, Rubin, Ross and Mazzarelli, JJ.